DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2017/0002779 A1) in view of Tanabe (JP 10 9151 A) and further in view of Koga et al. (US 2018/0135580 A1)
Regarding claim 1, Oda discloses a fuel supply pump, comprising:
a relief valve mechanism (70) that includes a seat portion (734) and a relief valve (711) seated on the seat portion, and sets a set discharge pressure to 30 MPa or more (a predetermined upper limit pressure, 35 MPa, for example; paragraph [0022]), a pressurizing chamber (42) disposed to pressurize fuel via an electromagnetic suction valve mechanism (50);and a set valve opening pressure of the relief valve mechanism is set to 2 MPa or larger than the set discharge pressure (35 MPa, paragraph [0022]); wherein the electromagnetic suction valve mechanism (50) is configured to switch between an energized state and a de-energized state.
Oda is silent as to a seat angle of the seat portion is formed to be 40° to 50°. Oda is also silent as to a pressure pulsation damper disposed to reduce a propagation of a pressure pulsation generated in the fuel supply pump.
Tanabe discloses a check valve having a seat angle (θ1) of a seat portion formed to be 40° to 50° (see abstract).
Koga discloses a high pressure fuel pump (1) having pressure pulsation damper (16) disposed to reduce fuel pressure pulsation; see paragraph [0032]. Further Koga discloses normally open or normally closed type intake valve device (30); see paragraph [0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oda by using a check valve 
Regarding claim 2, wherein, when the electronic suction valve mechanism (50) is the de-energized state, the relief valve mechanism (70)  is configured to open the relief valve when a pressure difference between a pressure on a discharge side (34) of the pressurizing chamber and a pressure of the pressurizing chamber (42) becomes larger than the set valve opening pressure (35 MPa), and wherein the set discharge pressure is set as a maximum pressure value (35 MPa) on the discharge side (34) of the pressurizing chamber in a suction stroke (discharge pressure is controlled by controlling the closing timing of the suction valve 50; see paragraphs [0019] and  [0032)).
Regarding claim 3, wherein, when the electromagnetic suction valve mechanism (50) in in the energized state, the relief valve mechanism (70) is configured to open the relief valve (71)  when a pressure difference between a pressure on a discharge side (34) of the pressurizing chamber and a pressure on a suction side (33) of the pressurizing chamber becomes larger than the set valve opening pressure (35 MPa), and wherein the set discharge pressure is set as a maximum pressure value (35 MPa) on the discharge side (34) of the pressurizing chamber (42) in a compression stroke (during discharge).
Regarding claim 4, Oda discloses a method of manufacturing a fuel supply pump including an electromagnetic valve mechanism (50), the fuel supply pump including a relief valve mechanism (70) that includes a seat portion (734) and a relief valve (71) seated on the seat portion (734), and sets a set valve opening pressure of the relief 
Configuring the electromagnetic valve mechanism (50) to be switchable between an energized state and a de-energized state; manufacturing the relief valve mechanism (70) such that, in a case where the set discharge pressure (35 MPa) is the same, the set value becomes larger as a seat angle (40-50 degrees) of the seat portion increases.
Oda is silent as to a seat angle of the seat portion is formed to be 40° to 50°. Oda is also silent about a pressure pulsation damper.
Tanabe discloses a check valve having a seat angle (θ1) of a seat portion formed to be 40° to 50° (see abstract).
Koga discloses a pulsation damper (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oda by using a check valve having a seat angle of a seat portion formed to be 40° to 50°.as disclosed by Tanabe to improve the sealing properties of the seat; and further use a pressure pulsation damper as disclosed by Koga to reduce the fuel pressure pulsation.
Regarding claim 5, Oda discloses a method of manufacturing a fuel supply pump (10), the fuel supply pump including an electromagnetic suction valve mechanism (50), and a relief valve mechanism (70) that includes a seat portion (734) and a relief valve (71) seated on the seat portion, and sets a set valve opening pressure (more than 35 MPa) of the relief valve mechanism to be larger than a set discharge pressure by a set value (35 MPa), the method comprising: providing an electromagnetic suction valve 
Oda is silent as to a seat angle of the seat portion is formed to be 40° to 50°. Oda is also silent as to a pressure pulsation damper.
Tanabe discloses a check valve having a seat angle (θ1) of a seat portion formed to be 40° to 50° (see abstract).
Koga discloses a fuel pressure damper (16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oda by using a check valve having a seat angle of a seat portion formed to be 40° to 50°.as disclosed by Tanabe to improve the sealing properties of the seat; and further use a pressure pulsation damper as disclosed by Koga to reduce the fuel pressure pulsation.
Regarding claim 6, wherein the set discharge pressure is set to 30 MPa or more; see paragraph [0022].
Regarding claim 7, wherein the seat angle of the seat portion is set to be between 40° and 50°; see Tanabe abstract and machine translation.
Regarding claim 8, wherein, when the electromagnetic suction valve mechanism is in the energized state, the relief valve mechanism (70) is configured such that a pressure difference between a pressure on the discharge side (34) of the pressurizing chamber (42) and a pressure of the pressurizing chamber (42) becomes larger than the set valve opening pressure (35 MPa), and wherein the set discharge pressure is set as a 
Regarding claim 9, wherein, when the electromagnetic suction valve mechanism is in the energized state, the relief valve mechanism (70) is configured such that a pressure difference between a pressure on the discharge side (34) of the pressurizing chamber (42) and a pressure on a suction side (see figure 1) of the pressurizing chamber becomes larger than the set valve opening pressure (more than 35 MPa), and wherein the set discharge pressure is set as a maximum pressure value (35 MPa) on the discharge side (34) of the pressurizing chamber (42) in a compression stroke (during discharge).
Regarding claim 10, wherein, when the electromagnetic suction valve mechanism is in the de-energized state, the relief valve mechanism (70) is configured such that a pressure difference between a pressure on the discharge side (34) of the pressurizing chamber (42) and a pressure of the pressurizing chamber becomes larger than the set valve opening pressure (more than 35 MPa), and wherein the set discharge pressure is set as a maximum pressure value (35 MPa) on the discharge side of the pressurizing chamber in a suction stroke.
Regarding claim 11, wherein, when the electromagnetic suction valve mechanism is in the energized state, the relief valve mechanism (70) is configured such that a pressure difference between a pressure on the discharge side (34) of the pressurizing chamber (42) and a pressure on a suction side (see figure 1) of the pressurizing chamber (42) becomes larger than the set valve opening pressure (more than 35 MPa), and wherein the set discharge pressure is set as a maximum pressure value (35 MPa) on the 
Regarding claim 12, further comprising a bracket (161) to fix the pressure pulsation damper (16) to a pump body (15).
Regarding claim 13, wherein the seat angle of the seat portion is set to be about 45 degrees and the set discharge pressure is 35 MPa.
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747